Title: Proposed Rules Concerning Arming and Equipping of Vessels by Belligerents in the Ports of the United States, Second Version, [29–30 July 1793]
From: Randolph, Edmund,Hamilton, Alexander
To: 


[Second Version]


  2.
  That all equipments of merchant vessels, purely for the accommodation of them as Such be admitted.


  3.
  That all equipments, [vessels armed for merchandize and war with or without commission,] which are doubtful in their nature, being applicable to commerce or war be admitted, except [such] as Shall have made prize of &c as no. 1. A


  5.
  That no equipments of any kind of privateers, of the powers at war with France be admitted.


  5
  That all equipments which shall be solely adapted to military objects be prohibited; except No. 1 & 2 B.


  4
  That all equipments of Vessels of War, in the service of the Government of the respective parties at war with France which are doubtful in their nature being applicable to commerce or war be admitted except such as shall have made prize of & as No. 1 That all equipments which are doubtful in their nature &c. be admitted to all the Vessels of France.


  
  Out of the permissions contained in the II & 3 of the above rules are to be excepted




    
      A
      I
      The case of vessels which shall have made prize of the subjects people or property of France coming with their prizes into the Ports of the UStates according to the XVII article of our Treaty with France.
    

  
  II
  The case of privateers of the powers at War with France according to the XXII article of our Treaty with her. But vessels of war in the public service of those powers & private vessels armed for merchandize and war called in English Letters of Marque are understood to be not comprehended in the term privateers.

  


  Out of the prohibition contained in the IV of the above rules are to be excepted


  
      
        B
        {
      
    
  
  I
  The case of stranded & wrecked Vessels mentioned in XVIII article of our Treaty with France the XVI of our Treaty with the UNetherlands the IX of our Treaty with Prussia.


  II
  The case of Vessels putting into the Ports of the UStates through stress of weather pursuit of pirates or enemies or any other urgent necessity or accident specified in the 19 Article of our Treaty with France in the 17 of our Treaty with the U Netherlands in the 18th of our Treaty with Prussia.


  These Vessels may repair or replace their military equipments so as to put them in the same condition in which they were immediately preceding the accident or necessity described in the said articles respectively.


